DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, claims 1-18 in the reply filed on 06/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 2, recites “the loops” which should read “the one or more loops”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 20160135666) [hereinafter Hashimoto].
Regarding claim 1, Hashimoto discloses a medical device system (Fig. 1), comprising:
an insertion device 100 including a delivery shaft with an internal lumen (which retains endoscopic incision tool 130, Fig. 11, Fig. 4);
a coupling tube 22 coupled to the delivery shaft and configured to receive a medical device 120 (annotated Fig. 11 below); and
a liner tube 130 inserted through the internal lumen of the delivery shaft (annotated Fig. 11 below, Fig. 4, para. 0071).

    PNG
    media_image1.png
    295
    560
    media_image1.png
    Greyscale

Annotated Fig. 11 of Hashimoto
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US 20140052097) [hereinafter Peterson].
Regarding claim 1, Peterson discloses a medical device system (Figs. 1-3), comprising:
an insertion device including a delivery shaft 10 with an internal lumen 44 (Figs. 2, 4, para. 0047); 
a coupling tube 14 coupled to the delivery shaft 10 (Fig. 4) and configured to receive a medical device (para. 0037); and
a liner tube 34 inserted through the internal lumen of the delivery shaft 10 via. the coupling tube 14 (Fig. 8, para. 0043).
Regarding claim 8, Peterson discloses wherein a distal end of the coupling tube 14 includes a skived portion (best shown in Fig. 5 as notch/cutout 146, para. 0049) and a distal portion 12 (Fig. 4, para. 0039-40), wherein the distal portion 12 of the coupling tube 14 is coupled to a tube insert 18 via. ribbon 20 (Figs. 4, para. 0040-41), and wherein the tube insert 18 is positioned within a distal opening of the delivery shaft 10 (Fig. 4, para. 0047).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 20160135666) [hereinafter Hashimoto] in view of Belson (US 20060235458).
Regarding claim 2, Hashimoto discloses all of the limitations set forth above in claim 1, including a coupling tube 22 coupled to the delivery shaft and configured to receive a medical device 120 (annotated Fig. 11 above). However, Hashimoto fails to disclose wherein the coupling tube includes a collapsed configuration and an expanded configuration, wherein the coupling tube is configured to transition to the expanded configuration upon receiving the medical device, and wherein the coupling tube is configured to transition to the expanded configuration during delivery of a fluid and to transition to the collapsed configuration during delivery of suction.
Belson in the same field of endeavor teaches an insertion device 30 such as an endoscope (para. 0062, 82) comprising a delivery shaft [interpreted as the tubular member forming the insertion device 30] and a coupling tube 45 coupled to the delivery shaft 80 and configured to receive a medical device (Figs. 14A-C, para. 0064); wherein the coupling tube 45 includes a collapsed configuration (Fig. 2A) and an expanded configuration (Fig. 2B), wherein the coupling tube 45 is configured to transition to the expanded configuration upon receiving the medical device (Figs. 14A-C, para. 0064), and wherein the coupling tube 45 is configured to transition to the expanded configuration during delivery of a fluid (para. 0073) and is capable of transitioning to the collapsed configuration during delivery of suction due to the elastomeric nature of the coupling tube (para. 0059) for the purpose of allowing small conventional devices to be capable of having larger working channels (para. 0004-0005) thereby providing the device with a low-profile when navigating along a pathway with a body lumen (para. 0076) and expanding to a larger profile when inserting devices therethrough (para. 0004-0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the coupling tube in Hashimoto to include the elastomeric coupling tube of Belson in order to allow the device to be capable of having larger working channels (para. 0004-0005) thereby providing the device with a low-profile when navigating along a pathway with a body lumen (para. 0076) and expanding to a larger profile when inserting devices therethrough (para. 0004-0005).
Regarding claim 16, Hashimoto discloses a medical device system (Fig. 1), comprising:
an insertion device 100 including a delivery shaft with an internal lumen (which retains endoscopic incision tool 130, Fig. 11, Fig. 4);
a coupling tube 22 coupled to the delivery shaft and configured to receive a medical device 120 (annotated Fig. 11 below); wherein the coupling tube 22 is coupled to an exterior of the delivery shaft (annotated Fig. 11 below).

    PNG
    media_image1.png
    295
    560
    media_image1.png
    Greyscale

Annotated Fig. 11 of Hashimoto

However, Hashimoto fails to disclose wherein the coupling tube is configured to transition between a collapsed configuration and an expanded configuration upon receiving the medical device.
Belson in the same field of endeavor teaches an insertion device 30 such as an endoscope (para. 0062, 82) comprising a delivery shaft [interpreted as the tubular member forming the insertion device 30] and a coupling tube 45 coupled to the delivery shaft 80 and configured to receive a medical device (Figs. 14A-C, para. 0064); wherein the coupling tube 45 includes a collapsed configuration (Fig. 2A) and an expanded configuration (Fig. 2B), wherein the coupling tube 45 is configured to transition to the expanded configuration upon receiving the medical device (Figs. 14A-C, para. 0064) for the purpose of allowing small conventional devices to be capable of having larger working channels (para. 0004-0005) thereby providing the device with a low-profile when navigating along a pathway with a body lumen (para. 0076) and expanding to a larger profile when inserting devices therethrough (para. 0004-0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the coupling tube in Hashimoto to include the elastomeric coupling tube of Belson in order to allow the device to be capable of having larger working channels (para. 0004-0005) thereby providing the device with a low-profile when navigating along a pathway with a body lumen (para. 0076) and expanding to a larger profile when inserting devices therethrough (para. 0004-0005).
Claims 3, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 20160135666) [hereinafter Hashimoto] in view of Belson (US 20060235458), as applied to claims 1 and 16 above, and in further view of Chu (US 20170319221).
Regarding claims 3, 4, and 17, Modified Hashimoto discloses all the limitations set forth above in claims 2 and 16, including a coupling tube 22 coupled to the delivery shaft and configured to receive a medical device 120 (annotated Fig. 11 below), as taught by Hashimoto; wherein the coupling tube 45 includes a collapsed configuration (Fig. 2A) and an expanded configuration (Fig. 2B), as taught by Belson.
However Modified Hashimoto fails to discloses wherein the coupling tube is coupled to the delivery shaft via a fitting, wherein a proximal end of the coupling tube is coupled to a coupling tube plunger, wherein the fitting includes a fitting housing with a spring biasing the coupling tube plunger, and wherein the fitting housing includes a slot, and wherein the coupling tube plunger includes a pin configured to move within the slot.
Chu in the same field of endeavor teaches a coupling tube 204 coupled to a delivery shaft 104 of an insertion device 100 and configured to receive a medical device 208 (1A), wherein the coupling tube 204 is coupled to the delivery shaft 104 via a fitting 202, 170 (para. 0028, 0031-0032, Figs. 1 and 3), wherein a proximal end of the coupling tube 204 is coupled to a coupling tube plunger 230, 250 (para. 0031-0033, Fig. 2), and wherein the fitting 202, 170 includes a fitting housing 202 (Fig. 2) with a spring 224 biasing the coupling tube plunger 230,250 (Fig. 2, para. 0032), wherein the fitting housing 202 includes a slot (interpreted as spring chamber within second portion 222, Fig. 2, para. 0031), and wherein the coupling tube plunger 230,250 includes a pin 230 configured to move within the slot (para. 0032) for the purpose deploying and retracting a medical device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device in Hashimoto to include the fitting and the coupling tube plunger of Chu in order to selectively couple and uncouple the coupling tube to the delivery shaft (para. 0028, and to control the position of an end effector of the medical device either within the coupling tube or distal of the coupling tube (para. 0007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 20160135666) [hereinafter Hashimoto] in view of Bhatt (US 20100249639).
Regarding claim 7, Hashimoto discloses all the limitations set forth above in claim 1, including a coupling tube 22 coupled to the delivery shaft and configured to receive a medical device 120 (annotated Fig. 11 above). Hashimoto further discloses one or more loops 23 surrounding one or more portions of the delivery shaft and the coupling tube (Fig. 11, para. 0068). However, Hashimoto is silent on how the one or more loops are formed.
Bhatt in the same field of endeavor teaches one or more loops 10 surrounding one or more portions of a delivery shaft 1 and a coupling tube 19 (Fig. 2, para. 0121), wherein the one or more loops are formed of an elastic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the one or more loops in Hashimoto to be formed of elastic material, as taught by Bhatt, particularly since Bhatt teaches that it is well known in the art to form said loops with elastic material and would yield the predictable result of holding and immobilizing the coupling tube (para. 0121). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 20140052097) [hereinafter Peterson].
Regarding claim 9, Peterson discloses all the limitations set forth above in claim 8, including wherein a distal end of the coupling tube 14 includes a skived portion (best shown in Fig. 5 as notch/cutout 146, para. 0049) and a distal portion 12 (Fig. 4, para. 0039-40), wherein the distal portion 12 of the coupling tube 14 is coupled to a tube insert 18 via. ribbon 20 (Figs. 4, para. 0040-41), and wherein the tube insert 18 is positioned within a distal opening of the delivery shaft 10 (Fig. 4, para. 0047). Peterson further discloses the tube insert 18 positioned within the distal portion 12 of the coupling tube 14, wherein the coupling tube 14 is provided with a collar 42 (Fig. 4), wherein the collar may include slots 150 along a distal portion 148 of the collar for the purpose providing a flexibility gradient to the coupling tube (Fig. 5, para. 0051). Even though, Peterson does not explicitly disclose wherein the tube insert is more rigid than the coupling tube. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the tube insert 20 to be more rigid than the coupling tube 14, particularly since Peterson discloses that the coupling tube includes the collar 42 which has slots on the outer circumferential surface in order to provide a desirable level of flexibility to the coupling tube (para. 0051) and the tube insert 20 which is a part of a base portion 144 does not include slots for flexibility (Fig. 7).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 20160135666) [hereinafter Hashimoto], as applied to claim 1 above, and in further view of Chu (US 20170319221).
Regarding claim 10, Hashimoto discloses all of the limitations set forth above in claim 1, including an insertion device 100 including a delivery shaft with an internal lumen (which retains endoscopic incision tool 130, Fig. 11, Fig. 4); and a liner tube 130 inserted through the internal lumen of the delivery shaft (annotated Fig. 11 below, Fig. 4, para. 0071). However, Hashimoto is silent on how the liner tube (interpreted as the endoscopic incision tool 130) is positioned within the delivery shaft of the insertion device (see annotated Fig. 11 above) such as whether the insertion device includes a port and fails to disclose wherein the liner tube is inserted through and coupled to the port via a connector that forms a seal around the port.
Chu in the same field of endeavor teaches an insertion device 100 (Fig. 1) including a port 150 , wherein a liner tube 206 is inserted through and coupled to the port 150 via a connector 156, 158, 170, 202, and 230 that forms a seal around the port (para. 0026, 0029) for the purpose of fluidly sealing the liner tube to the insertion device, thereby preventing backflow of fluid from the patient’s body (para. 0026) [note: the connector in the instant application includes a plurality of elements, see Fig. 2 para. 0029-33 of the instant application. Furthermore, the elements interpreted as the connector of Chu each have the liner tube 206 disposed therein and couple the liner tube to the rest of the device including the port 150 para. 0026-0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device in Hashimoto to include the port in the insertion device, wherein the port is provided with the connector having a seal, as taught by Chu, in order to fluidly seal the liner tube to the insertion device, thereby preventing backflow of fluid from the patient’s body (para. 0026)).
Regarding claim 11, Modified Hashimoto discloses wherein the connector 156, 158, 170, 202, and 230 includes a liner tube plunger 230, 250 and a liner tube plunger housing 202, and wherein the liner tube plunger 230, 250 is longitudinally movable within at least a portion of the liner tube plunger housing 202 (para. 0032-0033 of Chu, Fig. 3).
Regarding claim 12, Modified Hashimoto discloses wherein the liner tube plunger 230, 250 housing includes a spring 224 biasing the liner tube plunger 120, 250 (Fig. 2, para. 0032 of Chu).
Regarding claim 13, Modified Hashimoto discloses wherein the liner tube plunger housing 202 includes a track (interpreted as spring chamber within second portion 222, Fig. 2, para. 0031), and wherein the liner tube plunger 230, 250 includes a pin 230 configured to move within the track (para. 0032-0033).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 20160135666) [hereinafter Hashimoto] in view of Adams (US 20070060889). 
Regarding claim 15, Hashimoto discloses all the limitations set forth above in claim 1, including a liner tube 130 [interpreted as the endoscopic incision tool] inserted through the internal lumen of the delivery shaft (annotated Fig. 11 below, Fig. 4, para. 0071). However, Hashimoto fails to disclose that the incision tool may be a stylet configured to extend through at least a portion of the liner tube.
Adams in the same field of endeavor teaches an endoscopic device (Fig. 1) comprising an insertion device 11 including a delivery shaft 71 with an internal lumen (Fig. 1, para. 0035), a liner tube 41 inserted through the internal lumen of the delivery shaft (Fig. 1, para. 0035), and a stylet 17 configured to extend through at least a portion of the liner tube (Figs. 2-3, para. 0031) for the purpose of penetrating one or more body parts of a patient (para. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the liner tube in Hashimoto to include the liner tube and stylet combination of Adams particularly since such a modification would be a substitution for one incision tool for another. The substitution would yield the predictable result of penetrating one or more body parts of a patient (para. 0031), thereby forming an incision in tissue (para. 0004).
Allowable Subject Matter
Claims 5, 6, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771